Citation Nr: 0313065	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  94-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disability, based upon treatment at a VA Medical Center 
(VAMC) from February to April 1993.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for a heart disability, 
based upon treatment at a VAMC from February to April 1993.  
In a February 1998 decision, the Board denied this claim.  
The veteran then appealed to the United States Court of 
Appeals for Veteran's Claims (Court).  In a March 2000 
memorandum decision, the Court vacated the Board decision on 
this issue, and remanded the case for further action.  In 
September 2000, the Board remanded this issue to the RO for 
further development.  

The Board notes that another claim for compensation under 
38 U.S.C.A. § 1151 (related to hyperkalemia, broken left 
ankle, broken left great toe, shortness of breath, loss of 
strength, arrythmia, kidney problems, and gouty arthritis) 
was denied by the RO in August 2002.  The veteran submitted a 
notice of disagreement with such decision, and the RO sent 
him a statement of the case on this issue in February 2003.  
However, an appeal of that issue has not yet been perfected 
by submission of a substantive appeal, and thus the issue is 
not before the Board at this time.  38 U.S.C.A. §§ 7104, 
7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302. 


FINDINGS OF FACT

The veteran's heart disability was not caused or worsened by 
treatment at a VAMC from February to April 1993, and there is 
no additional disability due to VA medical treatment.  





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
heart disability, based upon treatment at a VAMC from 
February to April 1993, have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1961 to 
September 1964.  

A heart disability is first shown many year after service.  
Private treatment records dated from February 1989 to October 
1992 show treatment for hypertension, coronary artery 
disease, and obesity.  Records from the Hilton Head Hospital 
show that the veteran was treated for an acute inferior 
myocardial infarction in July 1989.  Records dated in July 
1989 from the Medical University of South Carolina Medical 
Center show that the veteran was treated for status post 
myocardial infarction, and underwent a percutaneous 
transluminal angioplasty of the right coronary artery.  

Treatment records from the Augusta VAMC show that the veteran 
was hospitalized from February 19, 1993 to April 30, 1993.  
He was admitted for alcohol detoxification and alcohol 
rehabilitation.  On admission it was noted that, in addition 
to alcoholism, he had other medical conditions including 
heart disease and a prior heart attack, and a long history of 
smoking until that heart attack.  At the time of admission, 
he was taking various heart medications, including Cardizem, 
Isordil, and Nitroglycerin.  After he was admitted, he 
underwent alcohol detoxification and had medical 
consultations for his various physical ailments, including 
heart disease.  His heart medications were adjusted and 
included such drugs as Cardizem, aspirin, Isordil Tembids, 
and Procardia.  He was transferred to the alcohol 
rehabilitation service of the hospital on March 15, 1993, and 
he thereafter received therapy for alcoholism and also 
underwent further medical studies for his medical conditions 
including heart disease.  Progress notes from the 
hospitalization indicate that on March 16, 1993, Cardizem was 
discontinued as it resulted in ankle edema, and was replaced 
with Lisinopril, and that Antabuse for alcoholism was started 
at that time.  A doctor listed the following planned 
treatment:  admission rehabilitation on a controlled diet, 
continuation of cardiac medications, avoidance of diuretics 
as they decrease renal function, and a check on psychiatric 
testing results.  A March 22, 1993 progress note shows that 
Cardizem was resumed.  Treatment for his heart condition also 
included such drugs as Lisinopril, aspirin, Isordil, and 
Nitroglycerin.  Among the heart studies was a treadmill 
stress test on April 7, 1993.  An April 12, 1993 note shows 
that the veteran was diagnosed with vertigo and rule out 
endolymphatic hydrops.  

The hospital records note that on April 18, 1993, when the 
veteran was out of the hospital on a pass, he experienced 
chest pains while walking at a mall, and returned to the 
hospital.  The veteran also reported earlier chest pain.  He 
was transferred to the Life Support Unit and then the 
cardiology department where he was found to have suffered a 
non-Q myocardial infarction; a later record mentions that he 
probably had the heart attack on April 16, 1993.  The veteran 
then underwent various heart studies, including a cardiac 
catheterization on April 21, 1993, which led to the following 
conclusions:  moderately severe right coronary artery disease 
(CAD), mild left anterior descending (coronary) artery 
disease, and normal left ventricle function with ejection 
fraction of 68 percent.  On April 27, 1993, the veteran was 
returned to the alcohol rehabilitation unit to continue 
treatment for alcoholism, and he thereafter decided to 
terminate the treatment.  

He was discharged from the hospital on April 30, 1993.  The 
discharge diagnoses (Axis I psychiatric diagnoses) were 
alcohol dependence and history of nicotine dependence.  Axis 
III diagnoses were hypertension, atherosclerotic 
cardiovascular disease, status post non-Q inferior wall 
myocardial infarction, status post vasectomy and 
herniorrhaphy, and vertigo.  The doctor listed stressors 
including continuous alcohol abuse and deteriorating health.  
The veteran's discharge medications included Isordil, 
Lisinopril, Nitropaste, aspirin, and Coumadin.  

In September 1993, the veteran submitted a claim for 
compensation under 38 U.S.C.A. § 1151 based on an assertion 
that he had a myocardial infarction with resultant 
aggravation of his cardiac disorder as a result of medication 
prescribed at the Augusta VAMC facility in April 1993.  
Specifically, he stated that he was taking Cardizem prior to 
admission, and that while he was undergoing alcohol 
rehabilitation, this medication was stopped and he was 
treated with Antabuse and a diuretic, which caused his 
myocardial infarction.  He said that since this myocardial 
infarction, he has been unable to perform his job 
responsibilities.  

A September 1993 letter from a VA doctor stated that the 
veteran suffered his fourth myocardial infarction on April 
16, 1993, then underwent cardiac catheterization, and was 
currently participating in a cardiac research program.  The 
doctor recommended that the veteran not return to his full 
job capacity due to his inability to perform certain tasks.  

In his June 1995 notice of disagreement, the veteran asserted 
that the Antabuse he was given in April 1993 caused the April 
1993 myocardial infarction, and stated that he should not 
have been given this medication based on his history of 
cardiac complaints.  In a September 1995 substantive appeal, 
the veteran reiterated his assertions regarding Antabuse, and 
stated that his VA doctor told him that Antabuse was not 
compatible with Cardizem.  The veteran also included a 
product summary relating to Antabuse with a highlighted 
section stating that "Antabuse is contraindicated in the 
presence of severe myocardial disease or coronary occlusion, 
psychoses, and hypersensitivity to disulfiram. . . ."  At an 
RO hearing in April 1996, the veteran reiterated his 
assertions regarding Antabuse and Cardizem causing his April 
1993 myocardial infarction.  He submitted several exhibits at 
this hearing, including product descriptions of Cardizem and 
Antabuse and duplicate copies of his VA medical records.  
Since the RO hearing, the veteran has submitted numerous 
other written statements reiterating has belief that he has a 
heart disability due to VA treatment from February to April 
1993 

In August 1996, the veteran submitted duplicate copies of VA 
medical records dated in March and April 1993 which showed 
that he was given Dyazide, along with a product description 
of Dyazide, with highlighted portions of text stating that 
Dyazide is a diuretic/antihypertensive drug product which is 
contraindicated in patients with anuria, acute and chronic 
renal insufficiency, or significant renal impairment.  He 
stated that he should not have been given Dyazide, and cited 
the March 1993 progress note stating that avoidance of 
diuretics was planned.  

In a June 2001 letter to the veteran, the RO notified him of 
his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA) in developing evidence to 
substantiate his claim.  Later correspondence from the RO 
likewise sets forth this information.

Ongoing VA treatment records dated into 2002 show that the 
veteran was treated for multiple ailments including heart 
disease.

As part of the duty to assist the veteran, the RO referred 
his case for a VA heart examination, include an opinion as to 
whether there was a nexus between his heart disability and 
the treatment he received at the VAMC from February to April 
1993.  This VA examination was conducted in June 2002.  The 
doctor noted that the claims folder and medical records from 
the Augusta VAMC were reviewed in great detail.  It was noted 
that the veteran had a history of hypertension which was 
diagnosed in 1980 and that his blood pressure was presently 
well controlled on medications, and his history included 
myocardial infarctions times four, in 1989, 1990, 1991 and 
April 1993.  Other history and current findings were reported 
in detail.  Following examination, the impressions were 
hypertension which was well controlled on current medication, 
and history of coronary artery disease with four myocardial 
infarctions in the past and no myocardial infarction since 
1993.  The examiner noted the veteran's current activity was 
restricted because of his obesity, and that if he were not 
obese his level of cardiac activity would be 8 to 10 METs.  
It was noted that the veteran's chest tightness was atypical 
and that he had noncardiac chest tightness which was of no 
clinical significance or relevance.  The examiner also 
reported that the veteran's current shortness of breath was 
because of his deconditioning.  The doctor stated that he 
totally disagreed with the veteran's claim that his 
hyperkalemia caused him to have palpitations, chest 
tightness, and shortness of breath.  The examiner noted that 
the veteran's hyperkalemia was completely benign and was a 
normal phenomenon in clinical practice.  The examiner stated 
that the treatment provided at the Augusta VAMC helped the 
veteran's heart disability rather than worsened it.  The 
examiner noted that the treatment provided was very efficient 
and the best treatment that the veteran would have received 
at any U.S. medical center.  The examiner commented that 
currently the veteran had no disability from his heart.  

II. Analysis

The VCAA was enacted after the Board's remand in this case.  
The VCAA eliminated the concept of a well-grounded claim, and 
it set forth standards with regard to notice and duty to 
assist in a claim.  The file shows that through 
correspondence the veteran has been informed of the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective responsibilities in providing evidence.  
Identified relevant medical records have been obtained, and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in law.  VAOPGCPREC 
40/97.  The Board has applied the version of 38 U.S.C.A. 
§ 1151 (and the related regulation, 38 C.F.R. § 3.358) in 
effect prior to the change in law.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. 
§ 3.358(b)(2).  In determining whether such additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as a result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).  

The veteran claims compensation should be awarded for alleged 
additional heart disability, including a myocardial 
infarction, from medication given to him at a VAMC during an 
admission from February to April 1993.  

The evidence shows that when the veteran was admitted to the 
VAMC in February 1993, primarily for treatment of alcoholism, 
he had a long history of heart disease.  The evidence 
indicates coronary artery disease/arteriosclerotic heart 
disease, with multiple heart attacks, prior to this VA 
admission, and he was under active treatment for the heart 
condition.  The veteran alleges he has a cardiac disability 
from the medication (including Antabuse, in combination with 
Cardizem) given to him during his February to April 1993 
hospitalization.  However, the medical evidence fails to 
indicate that his heart disability, including another 
myocardial infarction, was caused or worsened by the VA 
treatment, including any medication he received during the 
February to April 1993 admission.  

The medical evidence does indicate that the veteran was given 
Cardizem and Antabuse, among other drugs, during his 1993 
hospitalization, and he later suffered a myocardial 
infarction in mid-April 1993.  The veteran has submitted 
product information, including contraindications, relating to 
these drugs and other medication prescribed for him during 
his hospital stay.  The Board finds that the general product 
information is not medical evidence of causality in the 
veteran's own case, as it does not directly link these 
medications with his myocardial infarction and cardiac 
disease.  See Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Jones v. Brown, 
7 Vet. App. 134 (1994).  

The historical treatment records, including those from 
before, during, and after the 1993 VA admission, do not 
suggest that the heart attack during the admission was 
anything other than a continuance or natural progress of the 
heart disease which had existed for years prior to the 
admission.  There is nothing in the treatment records 
themselves to suggest that the veteran sustained a heart 
attack or additional heart disability due to medication he 
was prescribed by the VA.  As a layman, the veteran has no 
competence to give a medical opinion on such matter.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The June 2002 
VA examiner reviewed historical records and noted the VA 
treatment had helped rather than worsened the veteran's heart 
disorder, and pointed out that he had received good VA 
treatment.  The Board construes this as a medical opinion 
that the veteran has no additional heart disability from the 
VA treatment.  There is no contrary medical opinion of 
record.

Compensation under 38 U.S.C.A. § 1151 requires that there be 
additional disability as the result of VA medical treatment.  
The evidence establishes that the veteran's heart disability 
is not due to VA medical treatment.  Consequently, the 
criteria for compensation under 38 U.S.C.A. § 1151 have not 
been met.  As the preponderance of the evidence is against 
the claim for compensation under 38 U.S.C.A. § 1151, the 
benefit-of-the-doubt rule does not apply, and the claim just 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  




ORDER

Compensation under 38 U.S.C.A. § 1151 for a heart disability, 
based upon treatment at a VAMC from February to April 1993, 
is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

